 



Exhibit 10.7
AMENDMENT, CONSENT AND WAIVER
     This AMENDMENT, CONSENT AND WAIVER (this “Agreement”) is made and entered
into as of the 5th day of June, 2007 by and among CanArgo Energy Corporation, a
Delaware Corporation (“CanArgo”), and the individuals and entities who or which
are signatories hereto.
     WHEREAS, CanArgo and certain persons (the “Subordinated Noteholders”) have
entered into a Note Purchase Agreement dated as of March 3, 2006, as amended
(the “Note Purchase Agreement”), pursuant to which CanArgo issued $13,000,000 in
aggregate principal amount of Senior Subordinated Convertible Guaranteed
Promissory Notes due September 1, 2009 (the “Subordinated Notes”); and
     WHEREAS, pursuant to a Conversion Agreement (the “Persistency Conversion
Agreement”) dated as of June 5, 2007, among (1) CanArgo, (2) Persistency and
(3) CanArgo Limited, Persistency agreed subject to certain conditions to convert
its holding of US$5 million of principal amount of Subordinated Notes into
Tethys Common Stock; and
     WHEREAS pursuant to a Consent and Conversion Agreement (the “Senior
Conversion Agreement”, and together with the Persistency Conversion Agreement
the “Conversion Agreements”) dated as of June 5, 2007, among (1) CanArgo,
(2) the holders of the Senior Secured Notes and (3) CanArgo Limited, certain of
the holders of the Senior Secured Notes agreed subject to certain conditions to
convert an aggregate of US$10million of the entire principal amount of the
Senior Secured Notes into Tethys Common Stock; and
     WHEREAS pursuant to the terms of the Senior Conversion Agreement, the
holders of the Senior Secured Notes (each hereby referred to as a “Senior
Noteholder” and collectively as the “Senior Noteholders”) converting all or part
of their Senior Secured Notes into Tethys Common Stock, are to be issued by
CanArgo with warrants to purchase certain shares of CanArgo’s common stock par
value $0.10 per share, at an exercise price of $0.90 per share (subject to
adjustment) (the “Compensatory Warrants”) in consideration for the conversion of
their respective Senior Secured Notes; and
     WHEREAS, each of the Subordinated Noteholders desires to waive certain of
their rights under the Note Purchase Agreement in respect of the Conversion
Agreements and the transactions contemplated thereby, including without
limitation their rights in connection with the automatic reset of the conversion
price of the Subordinated Notes and the exercise of the Warrants upon the issue
of the Compensatory Warrants; and
     WHEREAS, CanArgo and the Subordinated Noteholders wish to amend the Note
Purchase Agreement such that with effect from the date of this Agreement the
Subordinated Noteholders shall no longer have the right to convert all or a
portion of their Subordinated Notes into Tethys Common Stock;

1



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency or which is hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:
     1. Definitions. Capitalized terms used herein but not otherwise defined
have the meanings assigned to them in the Note Purchase Agreement.
     2. Consent and Waiver. Notwithstanding the provisions of any Loan Document
to the contrary provided, in accordance with Section 19 of the Note Purchase
Agreement, the Subordinated Noteholders hereby irrevocably and unconditionally
consent to, and waive any rights they may have under the Note Purchase
Agreement, the Subordinated Notes or any other Loan Documents in connection
with:

  (i)   the issue of the Compensatory Warrants at an exercise price of $0.90 per
share including, without limitation, the waiver of any rights pursuant to
(a) Section 11.7(d) of the Note Purchase Agreement; and (b) Section 8 of the
Warrants to the automatic reset of the conversion price of the Subordinated
Notes and the exercise price of the Warrants respectively upon the issue of the
Compensatory Warrants; and     (ii)   the sale by CanArgo Limited of any shares
of Tethys Common Stock it owns from time to time provided that CanArgo Limited
shall receive a minimum price of $2.50 for each share of Tethys Common Stock it
sells (the “Sell Down”);

The consents, releases and amendments granted in this Section 2 only apply to
matters described in clauses (i) and (ii) above, and do not constitute a waiver
of, or consent to, any other amendment to or waiver of any other provisions of
the Loan Documents.
     3. Use of Proceeds from Sell Down. CanArgo shall apply the net proceeds
received by CanArgo Limited pursuant to any Sell Down on the terms, and in the
order of priority, stated below:-

  (i)   first, in repaying any amounts outstanding to the Senior Noteholders
under the Senior Secured Notes (including, for the avoidance of doubt, interest
due and payable on repayment of the Senior Secured Notes);     (ii)   second, in
repaying any amounts outstanding to the Subordinated Noteholders under the
Subordinated Notes (including, for the avoidance of doubt, interest due and
payable on repayment of the Senior Subordinated Notes);     (iii)   third, in
repaying any amounts outstanding to Persistency under the 12% Subordinated
Convertible Guaranteed Promissory Note due September 1, 2009 (including, for the
avoidance of doubt, interest due and payable on repayment of such Note); and

2



--------------------------------------------------------------------------------



 



  (iv)   finally, following payment of the amounts specified in sub-sections
(i) to (iii) (inclusive), any surplus proceeds shall be distributed by CanArgo
Limited as it shall in its sole discretion determine.

     4. Amendment of the Note Purchase Agreement. The Note Purchase Agreement is
hereby amended nunc pro tunc by the deletion of Section 11.7 in its entirety (to
the effect that with effect from the date of this Agreement the Subordinated
Noteholders shall no longer have the right to convert all or a portion of their
Subordinated Notes into Tethys Common Stock).
     5. Effect on Loan Documents. This Agreement and the amendments set forth
herein are limited to the specific purpose for which it is entered into and,
except as specifically set forth above, (a) shall not be construed as a consent,
waiver, amendment or other modification with respect to any other term,
condition or other provision of any Loan Document and (b) each of the Loan
Documents shall remain in full force and effect and are each hereby ratified and
confirmed.
     6. Miscellaneous.
          (a) Successors and Assigns; Headings; Choice of Law, etc. This
Agreement shall be binding on and shall inure to the benefit of CanArgo and the
Subordinated Noteholders and their respective successors and assigns, heirs and
legal representatives; provided that CanArgo may not assign its rights hereunder
without the prior written consent of the Required Holders. The headings in this
Agreement have been inserted for convenience purposes only and shall not be used
in the interpretation or enforcement of this Agreement. The Agreement shall be
interpreted and enforced in accordance with the laws of the State of New York,
United States of America, applicable to contracts made in and to be performed in
such State. There shall be no third party beneficiaries of any of the terms and
provisions of this Agreement.
          (b) Entire Agreement; Amendments. This Agreement, including all
documents attached hereto, incorporated by reference herein or delivered in
connection herewith, constitute the entire agreement of the parties with respect
to the subject matter hereof and supersede all other prior understandings, oral
or written, with respect to the subject matter hereof and may not be amended, or
any provision thereof waived, except by an instrument in writing signed by the
parties hereto.
          (c) Severability. Whenever possible each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

3



--------------------------------------------------------------------------------



 



          (d) Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this Agreement by telecopy shall be
equally effective as the delivery of a manually executed counterpart of this
Agreement.
     IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto
or by their representatives, thereunto duly authorized, as of the day and year
first above written.

                  By:           Name:           Title:           CANARGO ENERGY
CORPORATION     

          SUBORDINATED NOTEHOLDERS:    
 
        THOMAS L. GIPSON    
 
             
 
        ROBERT L. GIPSON    
 
             
 
        PENRITH LTD.    
 
       
By:
       
Name:
 
 
   
Title:
       

4



--------------------------------------------------------------------------------



 



          PERSISTENCY    
 
       
By:
       
Name:
 
 
   
Title:
       

AGREED AND ACKNOWLEDGED

            CANARGO LIMITED
      By:           Name:           Title:           CANARGO LTD.
      By:           Name:           Title:           CANARGO NORIO LIMITED
      By:           Name:           Title:           CANARGO (NAZVREVI) LIMITED
      By:           Name:           Title:      

5



--------------------------------------------------------------------------------



 



            NINOTSMINDA OIL COMPANY LIMITED
      By:           Name:           Title:      

6